DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Withdrawn Objections/Rejections
The rejection of claim 10 under 35 U.S.C. 112(a).
The rejection of claim(s) 2, 10 and 17 under 35 U.S.C. 112(b).
The rejection of claims under 35 U.S.C. 103.
Claim Objections
Claim(s) 38-44 and 48 is/are objected to because of the following informalities: 	Claims 38-44 and 48 are objected to because the status identifier is incorrect.  The status identifier should be changed to "Withdrawn".  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 5-7, 9-15, 17-22, 34-37, 45-47 and 49 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Amended independent claim 1 recites the limitation " the plates are capable of moving without distorting the plates," however, said limitation constitutes new matter. 	The instant specification, as originally filed, does not discuss the claimed limitation. As such, said limitation of amended claim 1 constitutes new matter. 	Amended independent claim 1 recites the limitation "wherein the fourth power of the inter-spacer-distance (ISD) of the spacers divided by thickness (h) and Young’s modulus (E) of the flexible plate (ISD4/(hE)) is 5x105 µm3/GPa or less (paraph bridging pages 11 and 12), and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-µm (page 11)," however, said limitation constitutes new matter. 	The instant specification, as originally filed, does not discuss the claimed limitation. As such, said limitation of amended claim 1 constitutes new matter. 	Claims 2, 5-79-15, 17-22, 34-37, 45-47 and 49 are included in this rejection by virtue of their dependency upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 5-7, 9-15, 17-22, 34-37, 45-47 and 49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the temperature of at least a part of the same needs to change" in lines 8-9. It is unclear as to the structure being claimed said limitation. Further clarification is requested and appropriate correction is required. 	Claims 2, 5-79-15, 17-22, 34-37, 45-47 and 49 are included in this rejection by virtue of their dependency upon a rejected base claim.
Claim 2 recites the limitation "the radiation layer are larger than the thickness of the layer” in lines- 4-5. It is unclear as to the elements of the radiation absorbing layer the “are larger” is referring to. It is unclear clear as to the dimension of the radiation layer that is larger than the thickness of the layer.

Claim 38 recites the limitation "the presence, intensity, wavelength, frequency, and/or angle of the electromagnetic waves" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 recites electromagnetic waves. For examination purposes, claim 38 is treated as being depended from claim 14. Appropriate correction is required. 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 17-22, 34-37, 45-47 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (WO 2017/048881 A1).
Regarding claim 1, Chou discloses a device for changing temperature of a thin fluidic sample layer, comprising:  	a first plate, a second plate, and spacers (page 10), wherein: 	i. the first plate and the second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration (page 10); and the plates are capable of moving without distorting the plates (the plates can be moved without applying pressure and thus without distorting the plates); 	ii. each of the plates comprises, on its respective surface, a sample contact area for contacting a fluidic sample (page 10), wherein the temperature of at least a part of the same needs to change (page 10), 	iii. the plates have a configuration for changing temperature of the sample (the plates of Chou are structurally the same as the instant structure and thus capable of changing the temperature of a sample); 	iv. the spacers have a predetermined uniform height that is equal to or less than 200 microns (pages 10 and 21); 	v. at least one of the spacers is inside the sample contact area (page 10); 	wherein in an open configuration, the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates (page 10); 	wherein in a closed configuration, which is configured after the sample is deposited in the open configuration, the two plates are parallel, at least a part of the sample is compressed by the two plates into a layer of uniform thickness and is stagnant relative to the plates, wherein the layer is confined by the sample contact areas of the two plates and is regulated by the plates and the spacers (page 10), and wherein the plates are configured to change the temperature of the sample at a rate of at least 10 °C/sec (the plates of Chou are structurally the same as the instant structure and thus capable of changing the temperature of the sample at desired rate);  	wherein at least one of the two plates is a flexible plate (page 10); and  	wherein the fourth power of the inter-spacer-distance (ISD) of the spacers divided by thickness (h) and Young’s modulus (E) of the flexible plate (ISD4/(hE)) is 5x105 µm3/GPa or less (paraph bridging pages 11 and 12), and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-µm (page 11). 
Regarding claim 5, Chou further disclose wherein the changing temperature of the sample is a thermal cycling that changes the temperature up and down in cyclic fashion (page 1116). 	Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 6, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of changing temperature of the sample is a thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain action (PCR).  	Again, Applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 7, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of changing of the temperature of the sample for isothermal amplification of nucleic acid.
Regarding claim 17, Chou discloses wherein the layer is regulated by one or more of the spacers, and the one or more of the spacers are fixed to one or both of the plates (page 10). 	Applicant is reminded that the fluidic sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 18, the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 19, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of facilitating PCR assays for changing temperature of the sample according to a predetermined program. 	 	Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 20, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of conducting diagnostic testing, health monitoring, environmental testing, and/or forensic testing.  	Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 21, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of conducting DNA amplification, DNA quantification, selective DNA isolation, genetic analysis, tissue typing, oncogene identification, infectious disease testing, genetic fingerprinting, and/or paternity testing. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 22, Chou further discloses wherein the sample layer is laterally sealed to reduce sample evaporation (page 24, lines 30-32).
Regarding claim 34, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of changing temperature of the sample by thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain action (PCR), that is selected from a group of hot-start PCR, nested PCR, touchdown PCR, reverse transcription PCR, RACE PCR, and digital PCR. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 35, Chou discloses all of the structural features of the claimed device. Thus, the device of Chou is fully capable of changing of the temperature of the sample by isothermal amplification of nucleic acid, that is selected from a group of Loop-mediated isothermal amplification, strand displacement amplification, helicase-dependent amplification, nicking enzyme amplification, rolling circle amplification, and recombinase polymerase amplification. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
 Regarding claims 36 and 47, Chou further discloses wherein the device comprising reagents selected from DNA template, primers, DNA polymerase, deoxynucleoside triphosphates (dNTPs), bivalent cations monovalent cation and buffer solution (page 10; page 135).
Regarding claim 37, Chou further discloses a hinge that connects the first plate and the second plate, wherein the two plates are capable of rotating relative to each other around the hinge (page 14).
Regarding claims 45-46, the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See also MPEP § 2115.
Regarding claim 49, Chou further discloses wherein in the closed configuration the sample thickness is in a range of 10 um to 20 um (page 58, ll. 1-5).
Therefore, Chou meets and anticipates the limitations set forth in claims 1, 5-7, 17-22, 34-37, 45-47 and 49.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou as applied to claim 1 above, and further in view of Yoo (previously cited, US 2015/0328633).
Regarding claim 2, Chou discloses the device of claim 1.  	Chou does not explicitly disclose wherein the device includes a radiation absorbing layer adjacent the at least part of the sample compressed by the two plates into layer of uniform thickness.   	Yoo discloses a device for performing a PCR comprising a first plate (1, see FIG. 3C), a second plate (3, see FIG. 3C) and a heating element including a radiation source (303) and a radiation absorbing layer (711) near a sample between the first and second plate (see FIG. 3C, ¶¶ [0106], [0262]-[0266]).   	In view of Yoo, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the heating element of Yoo including a radiation absorbing layer with the device Chou for the purpose of facilitating non-contact heating of the sample between the plates, and thereby maintain the sample at the desired temperature, as disclosed by Yoo (see FIG. 3C, ¶¶ [0106], [0262]-[0266]). 	Modified Chou discloses wherein the area of the radiation absorbing layer is larger than the area occupied by the sample (see FIG. 3C of Yoo). 	Applicant is reminded that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 11, modified Chou discloses wherein the radiation absorbing layer is configured to absorb radiation energy (see Yoo, ¶¶ [0045]-[0050], [0106] and [0262]-[0266]).
Regarding claim 12, modified Chou discloses wherein the radiation absorbing layer is configured to radiate energy in the form of heat after absorbing radiation energy (see Yoo, ¶¶ [0045]-[0050], [0106] and [0262]-[0266]).
Regarding claim 13, modified Chou discloses wherein the radiation absorbing layer is in direct contact with the sample (see Yoo, FIG. 3C, ¶ [0266]). Modified Chou, however, does not explicitly disclose wherein the radiation absorbing layer is positioned underneath the sample. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the radiation absorbing layer underneath the sample between the plates of modified Chou, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have rearranged the radiation absorbing layer of modified Chou for the purpose of heating the radiation absorbing layer directly prior to the radiation energy passing through the sample and thereby increase the radiation absorbed by the radiation absorption layer and efficacy of the heating of the sample.
Regarding claim 14, modified Chou discloses wherein the radiation absorbing layer is configured to absorbing electromagnetic waves selected from the group consisting of: radio waves, microwaves, infrared waves, visible light, ultraviolet waves, X-rays, gamma rays, and thermal radiation (e.g., infrared lamps and high intensity LED, see Yoo at ¶ [0050]-[0051]).
Regarding claim 15, modified Chou discloses wherein at least one of the plates is transparent (Chou, page 8), but does not explicitly disclose wherein at least one of the plates does not block the radiation that the radiation absorbing layer absorbs. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the at least one of the plates of modified Chou to be transparent to the radiation that the radiation source emits (heating element) and absorbed by the radiation absorbing layer. One of ordinary skill in the art would have been motivated to make said modification so as to facilitate the heating element of modified Chou to heat the sample between the plates.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yoo as applied to claim 2 above, and further in view of Li et al (previously cited, US 2015/0259212) (hereinafter “Li”).
Regarding claims 9 and 10, modified Chou discloses the device of claim 2. 	Modified Chou discloses wherein the radiation absorbing layer can be formed of any heat-resistant materials that capable of being heated with a radiation source (see Yoo, ¶¶ [0045]-[0050], [0106] and [0262]-[0266]). Modified Chou, however, does not explicitly disclose wherein the radiation absorbing layer comprises carbon nanostructures.  	Li discloses wherein graphene-based material can be employed to generate heat by radiation absorption (see Li at ¶ [0130]).  	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Chou with the graphene material of Li because such modification would have been nothing more than the simple substitution of one known material for another. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Chou with a graphene material since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Response to Arguments
Applicant’s arguments with respect to claim(s)1-2, 5-7, 9-15, 17-22, 34-37 and 45-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799